Title: To Thomas Jefferson from Elizabeth House Trist, 24 October 1801
From: Trist, Elizabeth House
To: Jefferson, Thomas


Dr Sir
24th October
I know your goodness will pardon the trouble I am about to give you: every sentiment, and feeling of My heart justifies me in the endeavour to erase the Slanderous aspersions which has been circulated against My friend Fowler. I therefore take the liberty to send you his letter to me, as also some extracts from the papers. I can readily believe that Mr Brackinridge has been the cause of promoting these report I know him to be vindictive and hard in his epithets against those he is at variance with; The author of that letter you gave me to read, is a friend of Mr Brackinridge and is under obligations to him I am inform’d for the Office he holds, and I can easily imagine that his opinion may have been fixd by the Prejudices and party spirit of Mr B. Mr Fowler may have his failings but that he shou’d turn out so base a character I never can credit, my only aim is that you shou’d not decide against him till you have further information and through another channel—I shou’d have sent this by the last Post but was too unwell in consiquence of a fall from my Horse which detain’d me a week at the Mountain and disabled me from writing a week after I got home—Your favor I recd. incloseing one from Lucy Brown. its detention was of no importance
I have one thing more that deeply interest me which is Mr Easton I have no doubt you have had other recommendation than mine in his favor knowing how much depends on his getting a Consular appointment I feel greatly interested. Mr Orr I understand had the appointment to Hamburg, and had till this Month to detirmine if he shou’d not go, I hope Mr Easton will succeed,—I shou’d be among the last that wou’d wish you to make an appointment that wou’d occasion you a single regret even if it was to advantage my own dear connections. I am therefore confidant that you will not forget him, for a more worthy man I dont know—Our Races seem to occupy all discription of people in this Neighbourhood. these deversions are productive of much Idleness. The countrey looks dreary in consiquence of the severe drouth and I am much afraid that the Influenza will visit us again  I hope you may continue to enjoy your health
I am Dr Sir Your obliged
E. Trist
